Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 2/1/21 amendment to the claims which was entered into the file. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to claim 3 is sufficient to overcome the 112 rejection of that claim, therefore it has been withdrawn.  Claims 18-20 were previously objected to as being dependent upon a rejected base claim, but were indicated that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant has amended claim 1 to incorporate claim 18.  The incorporated content of previous claim 18 now further requires the substrate to be a waveguide and wherein the deposition and imprinting of the liquid crystal layer forms a liquid crystal in-coupling optical element within the context of claim 1.   Neither of the previously relied upon Chiu and Steenblik teach such matter, and the examiner agrees with Applicant’s argument in parent US 15/182511 that prior relied upon Ryan and Moia fail to teach the amended matter.  US 8,233,204 (from 5 13/20 IDS) appears directed to lc in-coupling optical elements on waveguides (See, for example, figures and abstract).  But the LC components therein are described as switchable, and are not described as being cured and imprinted (col 4 lines 53-col 5 line 37), and do not appear to adequately correlate to the systems described in Chiu or Steenblik baring improper hindsight.   No further more apt prior art teaching this amended content within the full context of claim 1 was observed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712